Judgment reversed, the second finding of fact reversed, and a new trial granted, with costs to abide the final award of costs. There was no evidence of authority from the other partners to Rivshin to contract to sell the partnership real property. The partnership agency extends to the partnership business; but it was not shown in this case that the .buying and selling of land was partnership business. Therein the case is different from Chester v. Dickerson (54 N. Y. 1). Jenks, P. J., Rich, Putnam, Blackmar and Kelly, JJ., concur.